Citation Nr: 1425660	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected lumbar spine disability.  See August 2010 Veteran statement.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU claim is based on the lumbar spine disability at issue in this appeal, the Board also has jurisdiction over the TDIU claim.

If the Veteran is also seeking a TDIU based on all of his service-connected disabilities, he should inform the originating agency of this and the originating agency should respond appropriately. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board finds that further development is required before the claims of entitlement to an increased rating for a lumbar spine disability and entitlement to a TDIU are adjudicated. 

The Veteran's May 2009 claim for a rating in excess of 10 percent for his lumbar spine disability was received and, shortly thereafter, the Veteran was afforded a VA examination, which assessed the lumbar spine.  At the time of the June 2009 examination, the Veteran reported a constant dull ache in his lower lumbar spine and sacral regions.  He reported working as a mail carrier and that the twisting involved hurt his back.  Examination was reported to show no objective evidence of spasm or weakness, but did show painful motion and tenderness.  He was noted as having forward flexion to 70 degrees with pain at the very end of motion.  There was no change with repetition and the examiner noted no additional limitation due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  X-ray examination at the time revealed minimal early degenerative changes at L4-5.

Since that time, the Veteran has reported symptoms suggestive of a worsening of the lumbar spine disability.  In particular, the Veteran reported that in mid-July 2009, his physician doubled his medication for his back.  In September 2009, the Veteran, via his representative, indicated that he was experiencing more pain and less range of motion.  On his March 2010 VA Form 9, the Veteran reported that he can hardly move.  A July 2010 statement from the Veteran's VA physician confirms that the Veteran has been unable to manage his pain with medication.  In August 2010, the Veteran reported that he cannot work at all anymore due to his back.  The Veteran, however, has not been afforded a VA spine examination since July 2009.  Thus, more than four years have passed and the Veteran has reported symptoms indicative of a worsening of the service-connected lumbar spine disability.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's lumbar spine disability and its impact on the Veteran's employability.

Finally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's lumbar spine disability.  The record presently includes records from the Pocatello Community Based Outpatient Clinic (CBOC) and the Salt Lake City VA Medical Center (VAMC) dated through March 1, 2010, but nothing in the more than four years since.  38 C.F.R. § 3.159(c) (2) (2013).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran appropriate notice with respect to the TDIU claim.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records related to the claimed disability from the Pocatello CBOC and Salt Lake City VAMC, or any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability, since March 1, 2010.

3.  If any requested records related to remand instruction 2 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Once the record is developed to the extent possible, afford the Veteran a VA spine examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the service-connected lumbar spine disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected lumbar spine disability on the Veteran's employability, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



